UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Samuel Small,                                                           12/20/2019

                                Plaintiff,
                                                            1:09-cv-01912 (DAB) (SDA)
                   -against-
                                                            ORDER
 Warden Bailey, et al.,

                                Defendants.



STEWART D. AARON, United States Magistrate Judge:

       The Court, having been advised that Plaintiff was released from custody in January 2019,

withdraws its Order regarding scheduling a telephone call within the Correctional Facility. (ECF

No. 265.)

SO ORDERED.

DATED:        New York, New York
              December 20, 2019

                                                   ______________________________
                                                   STEWART D. AARON
                                                   United States Magistrate Judge
